Citation Nr: 1117483	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  08-37 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 0 percent for right foot plantar fasciitis.

2.  Entitlement to an increased disability rating in excess of 0 percent for right foot plantar fasciitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1993 to January 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied a compensable rating for either right or left foot plantar fasciitis.  The Veteran testified at a Board hearing at the RO in July 2010 before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the record on appeal.

The issue of non-cancerous tumors of the neck, to include as secondary to receiving anthrax vaccines, has been raised by the record in a March 2010 statement.  It was originally adjudicated October 2007 as tumors of the face and denied.  Therefore, the March 2010 statement constitutes a claim to reopen service connection for tumors of the face and neck.  This claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's right foot plantar fasciitis is manifested by moderate symptoms to include pain, tenderness, altered gait, occasional swelling, and use of orthotics and medication without complete relief.  

2.  The Veteran's left foot plantar fasciitis is manifested by moderate symptoms to include pain, tenderness, altered gait, occasional swelling, and use of orthotics and medication without complete relief.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent disability rating for right foot plantar fasciitis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5284 (2010).

2.  The criteria for a 10 percent disability rating for left foot plantar fasciitis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5284 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2010), VA has a duty to notify a claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant, and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The record shows that through a VCAA letter dated May 2007 the Veteran was informed of the information and evidence necessary to warrant entitlement to the benefits sought on appeal.  The appellant was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge (VLJ) noted the elements of the claims that were lacking to substantiate the claims for a rating in excess of 0 percent for bilateral plantar fasciitis.  The Veteran was assisted by an accredited representative from the American Legion.  The representative and the VLJ asked questions to draw out the state of the Veteran's disabilities.  In addition, the VLJ requested information regarding any current treatment and symptoms.  No additional pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for higher disability ratings.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

The Board also finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes VA examination reports, private treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R.  § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.   

The Veteran was afforded a VA examination in September 2007 to address the level of disabilities.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that the examiner was provided with an accurate history, the Veteran's history and complaints were recorded, the examination report sets forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the examiner offered the necessary findings.  Therefore, the Board finds the examination to be sufficient and adequate for rating purposes.  Thus, further examination is not necessary.  For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues on appeal.

Increased Rating for Left and Right Plantar Fasciitis

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

It should be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The Veteran contends that he is entitled to a compensable disability rating for left and right foot plantar fasciitis.  As the treatment records, complaints, and rating criteria are similar for both the left foot and right foot plantar fasciitis, the Board will address the disabilities together in the following analysis.  

The rating criteria do not include a specific diagnostic code addressing plantar fasciitis.  The RO rated the Veteran by analogy under Diagnostic Code 5276 for acquired flatfoot.  Under that regulatory provision a 10 percent rating is warranted for moderate flatfoot with the weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet.  A noncompensable rating is warranted for mild symptoms relieved by built-up shoe or arch support.  38 C.F.R. § 4.71a.

The Board notes that plantar fasciitis is not flatfoot.  Therefore, the Board finds that the Veteran's disability may be rated under Diagnostic Code 5284 for other foot injuries.  Under that rating code, moderate symptoms warrant a 10 percent disability rating.  38 C.F.R. § 4.71a.

The Veteran received treatment at a private foot and ankle center from July 2005.  The doctor noted a limp with significant pain, an antalgic gait, and an inverted foot position.  Even with stretching and wearing supports, the examiner noted continued pain of the bilateral heels and feet and a continued antalgic gait.  In April 2008, the Veteran was discharged from physical therapy for his feet.  The therapist noted moderate pain and limitation during and or after specific independent activities of daily living affecting performance.  He also noted moderate tenderness of the bilateral heels.  

The Veteran was afforded a VA examination of the feet in September 2007.  At that time, the Veteran reported continuous pain in the soles of his feet, moderate in severity.  The Veteran also reported fatigability, occasional stiffness, occasional swelling, and flare-ups with prolonged standing, walking, or sitting.  He noted that orthotics help control his pain slightly  He also reported the use of 200 to 400 mg of ibuprofen every eight hours as needed and 650 mg of Tylenol every four to six hours as needed.  The examiner found normal anatomical development of the feet.  He found no erythema, heat, tenderness, fatigue, edema, or effusion on the dorsal surface, but did find tenderness to palpation over the plantar fascia.  He noted no hammertoe, high arch, claw foot, pes planus, hallux valgus, or other deformity of the feet bilaterally.  The examiner found a normal gait and normal range of motion with repetitive testing.  

During the July 2010 hearing before the Board, the Veteran testified that his plantar fasciitis is very painful.  He is restricted in what shoes he can wear.  He uses orthotic inserts that help with the pain, but do not completely resolve it.  He also uses stretching, ice, heat, and medication to deal with the pain.  Within the previous year, the Veteran reported missing one week of work due to his foot problems.  He is attending school in an attempt to get a job that allows him to sit for most of the day.

The Board finds that although the evidence does not show moderate flatfoot with the weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet, or flatfoot at all, the weight of the evidence does show moderate symptoms of a foot disability bilaterally.  The evidence shows pain, tenderness, altered gait, occasional swelling, and use of orthotics and medication without complete relief bilaterally.  Specifically, a foot and ankle specialist noted continued pain even with treatment, and a physical therapist noted moderate symptoms.  Therefore, the Board finds that the Veteran's symptoms more nearly approximate moderate symptoms of a foot disability, rated by analogy to Diagnostic Code 5284 for other foot injuries.  38 C.F.R. § 4.71a.  

To receive a higher disability than 10 percent under Diagnostic Code 5284, the evidence must show moderately severe symptoms of a foot disability.  38 C.F.R. § 4.71a.  At no point have the Veteran's symptoms been described as moderately severe.  The Veteran continues to work at a job that requires him to be on his feet and functions independently.  The symptoms have not resulted in a limitation of range of motion or the need for prescription painkillers.  When weighing the lay and medical evidence of record, the Board finds that the Veteran's plantar fasciitis is not manifested by moderately severe symptoms.  

The Board notes that the September 2007 VA examination specifically addressed the criteria set forth in DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran's range of motion was not found to be normal.  It was not limited at all by increased pain, incoordination, fatigue, weakness, or lack of endurance on repetitive use.  38 C.F.R. §§ 4.40, 4.45.  The Veteran's pain and fatigability was considered in assigning a 10 percent disability rating for each foot.  Even considering these factors, the Veteran's symptoms were moderate and not moderately severe.  Therefore, applying the DeLuca criteria does not lead to a higher rating.  

The Board has considered whether there are any other possibly applicable diagnostic codes available regarding the Veteran's bilateral plantar fasciitis.  Plantar fasciitis is not manifested by weak foot, claw foot, Morton's disease, hallux valgus, or hallux rigidus.  38 C.F.R. § 4.71a, Diagnostic Codes 5277, 5278, 5279, 5280, 5281.  Therefore, no other diagnostic codes are applicable to the Veteran's plantar fasciitis.

The Board finds that the evidence shows entitlement to an increased disability rating of 10 percent, but no more, for right and left foot plantar fasciitis for the entire rating period on appeal.  To that extent, the appeal is granted.  

Extraschedular Consideration

To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The United States Court of Appeals for Veterans Claims has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008). The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the Veteran reported pain, tenderness, altered gait, occasional swelling, and use of orthotics and medication without complete relief related to his bilateral plantar fasciitis.  As seen in the analysis above, the Board has considered these aspects of the Veteran's disabilities, and finds that the rating schedule (Diagnostic Code 5284) adequately provides for ratings based on these symptoms or impairments.  Specifically, the Board has considered any functional limitation of motion due to pain, fatigue, or lack of endurance upon repetitive use as a result of the bilateral plantar fasciitis, but finds normal range of motion even when considering these factors.  Under 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca, pain, weakened movement, excess fatigability and incoordination, which may cause additional limitation of motion or joint function, are made a part of the schedular rating criteria.  The Board notes that the VA examiners discussed the effect of pain and repetition in determining the Veteran's range of motion measurements, the Veteran's private physicians and therapists have addressed the severity of the Veteran's pain, and the Board has considered the Veteran's lay statements addressing his pain and any resulting limitation of motion. 

As the Board has considered all facets of the Veteran's bilateral plantar fasciitis in its schedular analysis, the Board finds that the Rating Schedule adequately measures and contemplates these aspects of his service-connected plantar fasciitis.  As the rating schedule is adequate to rate the Veteran's service-connected right and left foot plantar fasciitis, referral for extraschedular consideration is not warranted.


ORDER

An increased disability rating of 10 percent for right foot plantar fasciitis is granted.

An increased disability rating of 10 percent for left foot plantar fasciitis is granted.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


